                                                                                                                     1 Joel E. Tasca
                                                                                                                       Nevada Bar No. 14124
                                                                                                                     2 Lindsay Demaree
                                                                                                                       Nevada Bar No. 11949
                                                                                                                     3 BALLARD SPAHR LLP
                                                                                                                       1980 Festival Plaza Drive, Suite 900
                                                                                                                     4 Las Vegas, Nevada 89135
                                                                                                                       Telephone: 702.471.7000
                                                                                                                     5 Facsimile: 702.471.7070
                                                                                                                       tasca@ballardspahr.com
                                                                                                                     6 demareel@ballardspahr.com

                                                                                                                     7 Attorneys for Defendant
                                                                                                                       Discover Bank
                                                                                                                     8

                                                                                                                     9

                                                                                                                    10                          UNITED STATES DISTRICT COURT

                                                                                                                    11                                 DISTRICT OF NEVADA

                                                                                                                    12 KAYLA M. ARNDT,                               CASE NO. 2:19-cv-00940-RFB-VCF
                    1980 FESTIVAL PLAZA DRIVE SUITE 900


                                                                                    702.471.7000 FAX 702.471.7070
                                                          LAS VEGAS, NEVADA 89135




                                                                                                                                Plaintiff,
BALLARD SPAHR LLP




                                                                                                                    13

                                                                                                                    14 v.                                            STIPULATION AND ORDER TO
                                                                                                                                                                     EXTEND TIME FOR DISCOVER BANK
                                                                                                                    15 EQUIFAX INFORMATION SERVICES,                 TO RESPOND TO PLAINTIFF’S
                                                                                                                       LLC; DISCOVER BANK,                           COMPLAINT
                                                                                                                    16
                                                                                                                             Defendants.                             (First Request)
                                                                                                                    17

                                                                                                                    18          Defendant Discover Bank’s (“Discover”) response to Plaintiff Kayla M. Arndt’s

                                                                                                                    19 complaint currently is due June 24, 2019. Plaintiff and Discover stipulate and agree

                                                                                                                    20 that Discover has up to and including July 24, 2019 to respond to plaintiff’s

                                                                                                                    21 complaint, to provide additional time for Discover to investigate plaintiff's allegations

                                                                                                                    22 and to discuss a potential early resolution of the claims asserted against Discover.

                                                                                                                    23

                                                                                                                    24                              [Continued on following page.]

                                                                                                                    25
                                                                                                                    26

                                                                                                                    27

                                                                                                                    28


                                                                                                                         DMEAST #38020474 v1
                                                                                                                     1 This request is made in good faith and not made for purposes of delay.

                                                                                                                     2 Dated: June 21, 2019

                                                                                                                     3 BALLARD SPAHR LLP                            HAINES & KRIEGER.
                                                                                                                     4
                                                                                                                       By: /s/ Lindsay Demaree                      By: /s/ David H. Krieger
                                                                                                                     5 Joel E. Tasca                                David H. Krieger
                                                                                                                       Nevada Bar No. 14124                         Nevada Bar No. 9086
                                                                                                                     6 Lindsay Demaree                              8985 S. Eastern Avenue, Suite 130
                                                                                                                       Nevada Bar No. 11949                         Henderson, Nevada 89123
                                                                                                                     7 1980 Festival Plaza Drive, Suite 900
                                                                                                                       Las Vegas, Nevada 89135
                                                                                                                     8
                                                                                                                       Attorneys for Defendant                      Attorneys for Plaintiff
                                                                                                                     9 Discover Bank

                                                                                                                    10

                                                                                                                    11                                  ORDER
                                                                                                                    12                                  IT IS SO ORDERED:
                    1980 FESTIVAL PLAZA DRIVE SUITE 900


                                                                                    702.471.7000 FAX 702.471.7070
                                                          LAS VEGAS, NEVADA 89135
BALLARD SPAHR LLP




                                                                                                                    13

                                                                                                                    14                                 UNITED STATES MAGISTRATE JUDGE
                                                                                                                    15                                              June 21, 2019
                                                                                                                                                      DATED:
                                                                                                                    16

                                                                                                                    17

                                                                                                                    18

                                                                                                                    19

                                                                                                                    20

                                                                                                                    21

                                                                                                                    22

                                                                                                                    23

                                                                                                                    24

                                                                                                                    25
                                                                                                                    26

                                                                                                                    27

                                                                                                                    28


                                                                                                                         DMEAST #38020474 v1                    2
